

Exhibit 10.1

July 25, 2007



The Dow Chemical Company
2030 Dow Center
Midland, MI 48674
Attention: James H. Plonka




 
Re:
Amendment of Certain Terms of the Joint Development Arrangement between
Millennium Cell Inc. and The Dow Chemical Company.

 
Ladies and Gentlemen:


Reference is made to the following agreements: (i) the Joint Development
Agreement, dated as of April 25, 2005, as amended May 30, 2006, by Millennium
Cell Inc. (the “Company”), and The Dow Chemical Company (“TDCC”) (the “JDA”),
(ii) the Registration Rights Agreement, dated as of April 25, 2005, by the
Company and TDCC (the “RRA”), (iii) the Investor Rights Agreement, dated as of
April 25, 2005, by the Company and TDCC (the “IRA”), (iv) the Stock Purchase
Agreement, dated as of February 27, 2005, as amended April 25, 2005 and May 30,
2006, by the Company and TDCC (the “SPA”), and (v) the Letter Agreement, by the
Company and TDCC, dated as of January 26, 2007 (the “Letter Agreement”).
Reference is also made to that certain Certificate of Designations of
Preferences, Limitations, and Relative Rights of Series B Convertible Preferred
Stock of the Company, as filed with the Office of the Secretary of State of the
State of Delaware on April 25, 2005 and as amended by the Certificate of
Amendment filed with the Office of the Secretary of State of the State of
Delaware on June 30, 2005 (the “Series B Certificate”). Reference is also made
to that certain Certificate of Designations of Preferences, Limitations, and
Relative Rights of Series A2 Convertible Preferred Stock of the Company, as
filed with the Office of the Secretary of State of the State of Delaware on June
30, 2005 (the “Series A2 Certificate”).


The purpose of this letter is to (i) amend the JDA, the SPA, the RRA, and the
Letter Agreement, (ii) terminate the IRA, (iii) effect a waiver of certain of
TDCC’s rights under the Series A2 Certificate and the Series B Certificate, (iv)
effect a waiver of certain of the Company’s rights under the SPA and the JDA and
(v) confirm that Milestone 2 has been achieved.
 
Achievement of Milestone 2
 

1)
The Company and TDCC hereby agree that Milestone 2 (as defined in the JDA) was
achieved on June 30, 2007 and that the parties have satisfied all of their
obligations under Section 9.5(a) of the JDA and Sections 4.10(a) and (c) of the
SPA necessary for Milestone 2 to be conclusively deemed to have been achieved as
of such date.


 
 
 

--------------------------------------------------------------------------------

 
 
Joint Development Agreement 
 

2)
Pursuant to Section 13.7 of the JDA, TDCC and the Company hereby consent to
amend the JDA, and the JDA is hereby amended, as follows:

 

 
a)
The seventh “WHEREAS” clause is hereby amended by (i) deleting “, 3 and 4” and
substituting “and 3” therefor and (ii) inserting “or Common Stock” after “Series
A Preferred Stock”.

 

 
b)
The eighth “WHEREAS” clause is hereby amended by deleting “, 2, 3 and 4” and
substituting “and 2” therefor.

 

 
c)
The last two (2) sentences of Section 2.1 are hereby amended and restated in
their entirety as follows:

 
“By performing these obligations, MCEL will seek to cause the occurrence of the
Military Objectives and the Consumer Objectives (if any) contained in the three
(3) milestones described in this Article 2 (each, a “Milestone” and,
collectively, the “Milestones”) and, as a result of the occurrence of all the
Military Objectives or the Consumer Objectives in any such Milestone, will
achieve such Milestone as set forth in the Milestone Table. Upon the achievement
of Milestone 1 and Milestone 2, Dow will be entitled to receive Series A
Preferred Stock and to purchase Series B Preferred Stock and receive Warrants,
subject to the terms and conditions of this Agreement and the other Transaction
Agreements. Upon the achievement of Milestone 3, Dow will be entitled to receive
Common Stock, subject to the terms and conditions of this Agreement and the
other Transaction Agreements; provided, however, that the Company may, at its
option, satisfy its obligations with respect to Milestone 3 by paying Dow in
cash.”
 

 
d)
The descriptive caption and the first sentence of Section 2.2 are hereby amended
and restated in their entirety as follows:

 
“Milestones 1, 2 and 3. Each of the three (3) Milestones (“Milestone 1,”
“Milestone 2” and “Milestone 3,” respectively) shall be achieved upon any of:
(i) the achievement of all of the Military Objectives corresponding to such
Milestone in the Milestone Table set forth on Exhibit B of this Agreement (the
“Milestone Table”), (ii) the achievement of all of the Consumer Objectives
corresponding to such Milestone in the Milestone Table, or (iii) the occurrence
of a Sale or Merger.”
 

 
e)
Clause (iii) in the second sentence of Section 2.2 is hereby deleted in its
entirety.

 

 
f)
Section 4.2(a) is hereby modified by deleting the words “Milestone 4” and
substituting the words “Milestone 3” therefor.

 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 

 
g)
Section 4.2(d) and Section 4.2(e) are hereby deleted in their entirety.

 

 
h)
Section 4.2(f) is hereby modified by deleting the words “Milestone 4” and
substituting the words “Milestone 3” therefor.

 

 
i)
Section 4.2(i) is hereby amended and restated in its entirety as follows:

 
“(i) MCEL Consumer Tasks - Milestone 3. From the date of achievement of
Milestone 2 until the achievement of the Consumer Objectives contained in
Milestone 3, MCEL shall (i) design, build and test a prototype solid state
Hydrogen on Demand® generator (Solid State HOD™) appropriate for consumer
electronics applications; and (ii) if applicable, identify and exercise
reasonable best efforts to engage in discussions with potential licensees and
consumer electronics device manufacturers.”
 

 
j)
Section 4.2(j) is hereby deleted in its entirety.

 

 
k)
Section 5.1(a)(iii) is hereby amended and restated in its entirety as follows:

 
“(iii) from the date of achievement of Milestone 2 until March 31, 2008, Dow
shall, at the request of MCEL, make available at a maximum one (1) FTE to use
commercially reasonable efforts to (i) perform each of the incomplete Dow
Consumer Tasks set forth in Section 5.2(f) and (i), respectively, and (ii)
provide commercial and technical services from Dow’s current resources related
to the characterization of chemicals, chemical processes, plastics, and plastic
parts with respect to the then-applicable commercially reasonable efforts of Dow
under Section 5.2; provided, however, that in no event will Dow be obligated to
make available any FTEs after Dow has provided MCEL with a total of [***] person
hours from the date of the achievement of Milestone 2.”
 

 
l)
Section 5.2(d) and Section 5.2(e) are hereby deleted in their entirety.

 

 
m)
Section 5.2(i) is hereby amended and restated in its entirety as follows:

 
“(i) Dow Consumer Tasks - Milestone 3. To the extent required by Section 5.1
above, from the date of achievement of Milestone 2 until the achievement of the
Consumer Objectives contained in Milestone 3, Dow Consumer Tasks shall include
(i) assisting MCEL to develop the Consumer Prototype; and (ii) assisting MCEL in
its identification and discussions with potential licensees.”
 

 
n)
Section 5.2(j) is hereby deleted in its entirety.

 

 
o)
Section 6.1(f) is hereby amended and restated in its entirety as follows:

 
“(f) Upon Achievement of Milestone 3. Upon the achievement of Milestone 3, at
the Fourth Closing (as defined in the Stock Purchase Agreement) MCEL shall issue
to Dow, and Dow shall accept (subject to the terms of the Stock Purchase
Agreement) such number of shares of Common Stock that equal the greater of: (i)
a 1% Ownership Interest, or (ii) the number of shares of Common Stock that could
be purchased for $250,000, based upon a per-share purchase price equal to the
VWAP for the thirty (30)-trading day period immediately preceding the issuance
thereof; provided, however, that the Company may, at its option, satisfy its
obligations under this Section 6.1(f) by paying to Dow an amount in cash equal
to the value of such shares of Common Stock otherwise issuable pursuant to this
Section 6.1(f), with such value to be determined based on the VWAP of the Common
Stock for the thirty (30)-trading day period immediately preceding the date such
shares would otherwise be issued.”
 
 
-3-

--------------------------------------------------------------------------------

 
 

 
p)
Section 6.1(g) is hereby deleted in its entirety.

 

 
q)
Section 6.2(a) is hereby modified by deleting “or any Milestone” and
substituting “Milestone 1 or Milestone 2” therefor.

 

 
r)
Section 6.2(b) is hereby modified by inserting “or Common Stock” after “any
Series A Preferred Stock”.

 

 
s)
Section 6.2(c) is hereby amended and restated in its entirety as follows:

 
“Excess Shares. Subject to the terms of the Stock Purchase Agreement, if, at any
time during the term of this Agreement, an issuance of Series A Preferred Stock
or Series B Preferred Stock (or shares of Common Stock issuable upon conversion
thereof or upon the exercise of Warrants) or Common Stock would result in Dow
holding greater than a 19.9% Ownership Interest in respect of Series A
Preferred, Series B Preferred, Warrants and Common Stock acquired pursuant to
the terms of the Stock Purchase Agreement, then the amount of Series A Preferred
Stock, Series B Preferred Stock or Common Stock, as applicable, in excess of
Dow’s 19.9% Ownership Interest (the “Excess Shares”) shall be held in reserve by
MCEL. Dow shall have the right, at any time and from time to time, when Dow’s
Ownership Interest is less than 19.9%, to receive or purchase such Excess
Shares, in whole or in part, upon the same terms and conditions that Dow would
have received or purchased such Excess Shares at the time of the initial
offering of such Excess Shares.”
 

 
t)
Section 9.2 is hereby deleted in its entirety.

 

 
u)
Section 9.5(a) is hereby modified by deleting the words “, Milestone 3 or
Milestone 4” and substituting “or Milestone 3” therefor.

 

 
v)
Section 11.4(ii) is hereby modified by (i) deleting the words “any Subsequent
Closing (as defined in the Stock Purchase Agreement)” and substituting the words
“the Second Closing or the Third Closing (each, as defined in the Stock Purchase
Agreement)” therefor and (ii) deleting the words “such Subsequent Closing” and
substituting the words “the Second Closing or the Third Closing, as applicable”
therefor.

 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 

 
w)
Section 11.5(b) is hereby modified by inserting the words “or Common Stock”
after “Series A Preferred Stock”.

 

 
x)
Section 13.6 is hereby modified by deleting the words “King & Spalding LLP, 1700
Pennsylvania Ave, N.W., Washington, D.C. 20006, Attention: David Gibbons,
Facsimile: 202.626.3737” and inserting the words “Covington & Burling LLP, 1201
Pennsylvania Avenue, N.W., Washington, DC 20004, Attention: David Engvall,
Facsimile: 202.662.6000” therefor.

 

 
y)
Section 13.7 is hereby modified by deleting the word “Shares” and substituting
the words “Preferred Shares” therefor.

 

 
z)
The defined term “Application” in Exhibit A is hereby amended and restated in
its entirety as follows:

 
“Application” means (A) production of hydrogen gas by storing and chemically
converting boron-hydride, alkali metal hydride, alkaline earth metal hydride, or
aluminohydride fuel formulations into hydrogen by (1) controlling the contact of
an alkaline aqueous boron hydride solution with a contained solid catalyst
comprised of a transition metal adhered to a substrate which promotes the
chemical reaction between the boron hydride and water to release hydrogen gas;
and/or (2) [***]; and/or (3) [***]; and (B) interconnections and related control
strategies for the integration of a fuel cell and hydrogen generator systems for
delivery of hydrogen gas produced by one of these means for conversion to power
by a fuel cell.”
 

 
aa)
The defined term “Dow Consumer Task” in Exhibit A is hereby modified by deleting
the words “and 5.2(j)” and inserting the word “and” between “5.2(h)” and
“5.2(i).”

 

 
bb)
The defined term “Dow Military Task” in Exhibit A is hereby modified by deleting
the words “, 5.2(d) and 5.2(e)” and inserting the word “and” between “5.2(b)”
and “5.2(c).”

 

 
cc)
The defined term “MCEL Consumer Task” in Exhibit A is hereby modified by
deleting the words “and 4.2(j)” and inserting the word “and” between “4.2(h)”
and “4.2(i).”

 

 
dd)
The defined term “MCEL Military Task” in Exhibit A is hereby modified by
deleting the words “, 4.2(d) and 4.2(e)” and inserting the word “and” between
“4.2(b)” and “4.2(c).”

 

 
ee)
The following defined term shall be added to Exhibit A:

 
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Sale or Merger” means any of the following:
 
(A) the merger, reorganization or consolidation of MCEL or such subsidiary or
subsidiaries of MCEL the assets of which constitute all or substantially all the
assets of the business of MCEL and its subsidiaries taken as a whole into or
with another corporation, partnership, joint venture, limited liability company,
or other entity, in which MCEL’s stockholders holding the right to vote
generally in the election of directors, general partners, managing members or
individuals holding similar positions (“MCEL’s Voting Power”) immediately
preceding such merger, reorganization or consolidation (solely by virtue of
their shares or other securities of MCEL or such subsidiaries) shall own less
than fifty percent (50%) of the securities of the surviving corporation,
partnership, joint venture, limited liability company, or other entity entitled
to vote generally in the election of directors, general partners, managing
members or individuals holding similar positions;
 
(B) the sale, transfer or lease (but not including a transfer or lease by pledge
or mortgage to a bona fide lender) of all or substantially all the assets of
MCEL, whether pursuant to a single transaction or a series of related
transactions or plan (which assets shall include for these purposes the assets
of MCEL’s subsidiaries); or
 
(C) the sale or transfer, whether in a single transaction or a series of related
transactions, of securities of MCEL such that MCEL’s stockholders holding MCEL’s
Voting Power immediately prior to such sale or transfer or series of transfers
cease to hold a majority of MCEL’s Voting Power after such sale or transfer or
series of transfers.”
 

 
ff)
The Milestone Table in Exhibit B is hereby modified by deleting the last two
rows and adding a new last row beginning with “3” and containing the following
text in its second column:

 
“Milestone 3 will be achieved upon the occurrence of the Consumer Objective set
forth in either subsection (a) or (b) below:
 

(a)
Development of a solid state hydrogen generation system (Solid State HOD™)
prototype to demonstrate hydrogen storage capability which is adequate to
address significant consumer electronics markets; or

 

(b)
Secure a relationship with a consumer electronics OEM that has over $500 million
in revenues with capability to commercialize Solid State HOD™ products.”

 

3)
The Company hereby irrevocably waives its right to terminate the JDA pursuant to
Section 11.4(ii) of the JDA as a result of TDCC’s failure to make a Minimum
Series B Investment (as defined in the JDA) in connection with the achievement
of Milestone 2 (as defined in the JDA).

 
 
 
-6-

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement
 

4)
Pursuant to Section 9.9 of the SPA, TDCC and the Company hereby consent to amend
the SPA, and the SPA is hereby amended, as follows:

 

 
a)
The fourth “WHEREAS” clause is hereby amended by (i) deleting “, 3 and 4” and
substituting “and 3” therefor and (ii) inserting “or Common Stock” after “Series
A Preferred”.

 

 
b)
Section 1.3(c) is hereby amended by adding the words “provided, further, that
the number of shares of Series A2-2 Preferred issued at the Third Closing shall
be reduced to the extent necessary so that such issuance does not result in
result in the Purchaser beneficially owning (as determined in accordance with
Rule 13d-3 under the Exchange Act) in excess of 9.9% of the outstanding Common
Stock (as determined in accordance with Rule 13d-3 under the Exchange Act)”.

 

 
c)
Section 1.4(a) is amended and restated in its entirety as follows:

 
the Company shall issue to the Purchaser, and the Purchaser may choose to accept
(at its sole discretion, subject to Section 1.8 and Section 1.9), a number of
shares of Common Stock equal to the greater of: (i) a 1% Ownership Interest, or
(ii) the number of shares of Common Stock that could be purchased for $250,000,
based upon a per-share purchase price equal to the VWAP of the Common Stock for
the thirty (30)-trading day period immediately preceding the issuance thereof,
but not in any event to exceed a maximum 2% Ownership Interest; provided,
however, that the Company may, at its option, satisfy its obligations under this
Section 1.4(a) by paying to the Purchaser an amount in cash equal to the value
of such shares of Common Stock otherwise issuable pursuant to this Section
1.4(a), with such value to be determined based on the VWAP of the Common Stock
for the thirty (30)-trading day period immediately preceding the date such
shares would otherwise be issued; provided further that if the Company proposes
to satisfy its obligations under this Section 1.4(a) by issuing shares of Common
Stock to TDCC, if and to the extent that such issuance would result in the
Purchaser beneficially owning (as determined in accordance with Rule 13d-3 under
the Exchange Act) in excess of 9.9% of the outstanding Common Stock (as
determined in accordance with Rule 13d-3 under the Exchange Act), the Company
shall issue only such number of shares of Common Stock as does not cause
Purchaser to beneficially own in excess of 9.9% of the outstanding Common Stock,
and shall pay Purchaser an amount in cash equal to the value of the number of
shares of Common Stock the issuance of which would cause Purchaser to
beneficially own in excess of 9.9% of the outstanding Common Stock, with such
value to be determined based on the VWAP of the Common Stock for the thirty
(30)-trading day period immediately preceding the applicable issuance of Common
Stock.”
 
 
-7-

--------------------------------------------------------------------------------

 
 

 
d)
Section 1.4(b), Section 1.4(c), and Section 1.5 are hereby deleted in their
entirety.

 

 
e)
Section 1.6 is hereby modified by (i) deleting the words “and the Fifth
Closing”, (ii) inserting the word “and” immediately after the words “the Third
Closing”, (iii) deleting the words “and the Fifth Closing Date”, (iv) inserting
the word “and” immediately after the words “the Third Closing Date” and (v)
deleting the words “King & Spalding LLP, 1700 Pennsylvania Avenue, N.W.,
Washington, DC 20006” and substituting “Covington & Burling LLP, 1201
Pennsylvania Avenue, N.W., Washington, DC 20004” therefor.

 

 
f)
Section 1.7 is hereby modified by deleting the words “the Fourth Closing or the
Fifth Closing” and by inserting the word “or” immediately after the words “the
Second Closing”.

 

 
g)
Section 1.8 is hereby modified by inserting “or Common Stock” after “any Series
A Preferred”.

 

 
h)
Section 1.9 is hereby amended and restated in its entirety as follows:

 
“Excess Shares. If, at any time during the term of this Agreement, an issuance
of Preferred Shares (or shares of Common Stock issuable upon conversion thereof
or upon the exercise of Warrants) or shares of Common Stock in accordance with
this Section 1 would result in the Purchaser owning greater than a 19.9%
Ownership Interest in respect of Series A Preferred, Series B Preferred,
Warrants and Common Stock acquired pursuant to the terms of this Agreement, then
the amount of Preferred Shares or shares of Common Stock, as applicable, in
excess of the Purchaser’s 19.9% Ownership Interest (the “Excess Shares”) shall
be held in reserve by the Company. The Purchaser shall have the right, at any
time and from time to time, when the Purchaser’s Ownership Interest is less than
19.9%, to receive or purchase such Excess Shares, in whole or in part, upon the
same terms and conditions that the Purchaser would have received or purchased
such Excess Shares at the time of the initial offering of such Excess Shares;
provided, however, that in no event shall the Purchaser be entitled to receive
or purchase Excess Shares pursuant to this Section 1.9 in an amount that, by
virtue of such receipt or purchase, would result in the Purchaser owning greater
than a 19.9% Ownership Interest in respect of Series A Preferred, Series B
Preferred, Warrants, and Common Stock acquired pursuant to the terms of this
Agreement.”
 

 
i)
The following defined term is hereby added to Section 1.10:

 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
-8-

--------------------------------------------------------------------------------

 
 

 
j)
The defined term “Milestone Target Payment Date” in Section 1.10 is hereby
modified by deleting the last row of the table contained therein.

 

 
k)
Section 4.1 is hereby modified by deleting the word “or” and inserting “, or
Common Stock,” after “Warrants”.

 

 
l)
Section 4.2 is hereby deleted in its entirety.

 

 
m)
Section 4.6(a) is hereby deleted in its entirety.

 

 
n)
Section 4.10(a) is hereby modified by deleting the words “, Milestone 3 and
Milestone 4” and substituting the words “and Milestone 3” therefor.

 

 
o)
Section 7.2(a) is hereby modified by deleting the words “Fifth Closing” and
substituting the words “Fourth Closing” therefor.

 

 
p)
Section 7.2(f) is hereby modified by deleting the words “Fifth Closing” and
substituting the words “Fourth Closing” therefor.

 

 
q)
Section 7.2(g) is hereby modified by deleting the words “Fifth Closing” and
substituting the words “Fourth Closing” therefor.

 

 
r)
Section 7.2(h) is hereby modified by deleting the words “any Subsequent Closing”
and substituting “the Second Closing or the Third Closing” therefor.

 

 
s)
Section 7.3(b) is hereby modified by (i) inserting the words “or Common Stock”
after “Series A Preferred” in clause (i)(b) and (ii) inserting the words “or
Common Stock” after “Preferred Shares” in clause (ii).

 

 
t)
Section 9.6 is hereby modified by deleting the words “King & Spalding LLP, 1700
Pennsylvania Ave, N.W., Washington, D.C. 20006, Attention: David Gibbons,
Facsimile: 202.626.3737” and inserting the words “Covington & Burling LLP, 1201
Pennsylvania Avenue, N.W., Washington, DC 20004, Attention: David Engvall,
Facsimile: 202.662.6000” therefor.

 

 
u)
Section 9.9 is hereby modified by deleting the word “Shares” and substituting
the words “Preferred Shares” therefor.

 

5)
The Company hereby irrevocably waives its right to terminate the SPA pursuant to
Section 7.2(h) of the SPA as a result of TDCC’s failure to make a Minimum Series
B Investment (as defined in the SPA) in connection with the achievement of
Milestone 2.

 
Investor Rights Agreement
 

6)
TDCC and the Company agree that the IRA is hereby terminated pursuant to Section
5.7 thereof, effective as of the date hereof.

 
 
 
-9-

--------------------------------------------------------------------------------

 
 
Registration Rights Agreement
 

7)
Pursuant to Section 5.5 of the RRA, TDCC and the Company hereby consent to amend
the RRA, and the RRA is hereby amended, as follows:

 

 
a)
The defined term “Registrable Securities” in Section 1 is hereby modified by
deleting the word “or” immediately preceding subsection (ii) and inserting the
following after the words “clause (i) above”:

 
“or (iii) the Fourth Closing (as such term is defined in the Purchase
Agreement),”
 

 
b)
The defined term “Special Counsel” in Section 1 is hereby modified by deleting
the words “King & Spalding LLP” and substituting the words “Covington & Burling
LLP” therefor.

 

 
c)
Section 5.4 is hereby modified by deleting the words “King & Spalding LLP, 1700
Pennsylvania Ave, N.W., Washington, D.C. 20006, Attention: David Gibbons,
Facsimile: 202.626.3737” and inserting the words “Covington & Burling LLP, 1201
Pennsylvania Avenue, N.W., Washington, DC 20004, Attention: David Engvall,
Facsimile: 202.662.6000” therefor.

 
Letter Agreement
 

8)
TDCC and the Company hereby consent to amend the Letter Agreement, and the
Letter Agreement is hereby amended, as follows:

 

 
a)
Section 1 is hereby amended and restated in its entirety as follows:

 
“1.  Notwithstanding anything contained in the Series B Certificate, The Dow
Chemical Company (“TDCC”), hereby irrevocably waives any right to any adjustment
to the Applicable Conversion Price pursuant to the provisions contained in
Section d(7) thereof as a result of any event that occurs on or after July 25,
2007, provided, however, that, notwithstanding the foregoing, TDCC and the
Company hereby agree that, as of July 25, 2007 and at all times thereafter, in
the event the Company issues any Additional Shares of Common Stock (as defined
in the Series B Certificate) following July 25, 2007, at a per share
consideration less than the Series B-1 Conversion Price (as defined in the
Series B Certificate) then in effect, then the Series B-1 Conversion Price shall
be reduced, concurrently with such issuance, to a price (calculated to the
nearest cent) determined by multiplying such Series B-1 Conversion Price by a
fraction:
 
(A) the numerator of which shall be the number of shares of Common Stock (as
defined in the Series B Certificate) outstanding immediately prior to such
issuance plus the number of shares of Common Stock issuable upon conversion of
all Common Stock Equivalents (as defined in the Series B Certificate)
outstanding immediately prior to such issuance plus the number of shares of
Common Stock which the aggregate consideration received by the Company for the
total number of Additional Shares of Common Stock in such issuance would
purchase at the Series B-1 Conversion Price in effect immediately prior to such
issuance; and
 
 
-10-

--------------------------------------------------------------------------------

 
 
(B) the denominator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issuance plus the number of shares of
Common Stock issuable upon conversion of all Common Stock Equivalents
outstanding immediately prior to such issuance plus the number of such
Additional Shares of Common Stock so issued.”
 
Waiver of Series A2 Anti-dilution protection
 

9)
Notwithstanding anything contained in the Series A2 Certificate, TDCC hereby
irrevocably waives any right to any adjustment to the Series A2-2 Conversion
Price (as defined in the Series A2 Certificate) pursuant to the provisions
contained in Section d(7)(iii) thereof as a result of any event that occurs on
or after July 25], 2007, provided, however, that TDCC and the Company hereby
agree that as of July 25, 2007 and at all times thereafter, in the event the
Company issues any Additional Shares of Common Stock (as defined in the Series
A2 Certificate) following July 25, 2007, at a per share consideration less than
the Series A2-2 Conversion Price (as defined in the Series A2 Certificate) then
in effect, then the Series A2-2 Conversion Price shall be reduced, concurrently
with such issuance, to a price (calculated to the nearest cent) determined by
multiplying such Series A2-2 Conversion Price by a fraction:

 
(A) the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issuance plus the number of shares of
Common Stock issuable upon conversion of all Common Stock Equivalents (as
defined in the Series A2 Certificate) outstanding immediately prior to such
issuance plus the number of shares of Common Stock which the aggregate
consideration received by the Company for the total number of Additional Shares
of Common Stock in such issuance would purchase at the Series A2-2 Conversion
Price in effect immediately prior to such issuance; and
 
(B) the denominator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issuance plus the number of shares of
Common Stock issuable upon conversion of all Common Stock Equivalents
outstanding immediately prior to such issuance plus the number of such
Additional Shares of Common Stock so issued.
 

10)
TDCC hereby agrees that it will not sell, transfer or otherwise dispose of any
shares of Series A2-2 Preferred Stock unless the transferee expressly assumes
this agreement in connection with such sale, transfer or disposition.

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
Except as specifically amended by this letter agreement, each of the JDA, SPA,
RRA and Letter Agreement shall continue in full force and effect in accordance
with their respective terms.
 
The execution and delivery by the Company of this letter agreement and
compliance by the Company with the provisions hereof do not and will not
(a) conflict with or result in a breach of the certificate of incorporation,
bylaws of the Company, (b) violate any agreement to which the Company is a
party, or (c) require the consent or approval of any third party.
 
This letter agreement may be executed in one or more counterparts, each of
which, when executed and delivered, shall be an original, but all of which
together shall constitute but one and the same instrument. This letter agreement
may also be executed via facsimile, which shall be deemed to be an original.
 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to its principles of conflicts of
laws.


The parties agree that the remedy at law for any breach of this letter agreement
may be inadequate, and that, as among TDCC and the Company, any party by whom
this letter agreement is enforceable shall be entitled to specific performance
in addition to any other appropriate relief or remedy. Such party may, in its
sole discretion, apply to a court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this agreement as among TDCC and the Company, or
prevent any violation hereof, and, to the extent permitted by applicable law, as
among TDCC and the Company, each party waives any objection to the imposition of
such relief.



[Signature page follows]
 
 
-12-

--------------------------------------------------------------------------------

 

Please sign in the space provided below and return a copy to the undersigned to
confirm your agreement to the foregoing.
 

       
Very truly yours
 
MILLENNIUM CELL INC.
 
   
   
  By:   /s/ John D. Giolli  

--------------------------------------------------------------------------------

Name: John D. Giolli, CPA
 
Title: Chief Financial Officer

 
 
Agreed to and acknowledged:
 
THE DOW CHEMICAL COMPANY
                      By: /s/ James H. Plonka    

--------------------------------------------------------------------------------

Name: James H. Plonka
   
Title: Authorized Representative
   


 
 
 

--------------------------------------------------------------------------------

 
 